
	

114 S3433 IS: Comprehensive Labor Evaluation and Research Act
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3433
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2016
			Mrs. Murray introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To coordinate, manage, and implement the Department of Labor’s evaluation and
			 research programs, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Comprehensive Labor Evaluation and Research Act or the CLEAR Act.
 2.DefinitionsIn this Act: (1)Applied researchThe term applied research means research—
 (A)to gain knowledge or understanding necessary for determining the means by which a recognized and specific need may be met; and
 (B)that is specifically directed to the advancement of practice concerning the issues and fields under the jurisdiction of the Department.
 (2)Basic researchThe term basic research means research— (A)to gain fundamental knowledge or understanding of phenomena and observable factors, without specific application toward processes or products; and
 (B)for the advancement of knowledge concerning the issues and fields under the jurisdiction of the Department.
 (3)Chief evaluation officerThe term Chief Evaluation Officer means the Chief Evaluation Officer of the Office of Labor Evaluation and Research. (4)DepartmentThe term Department means the Department of Labor.
 (5)DisseminationThe term dissemination means the communication and transfer of the information involved and the results of the scientifically valid evaluations and other research involved, in forms that are understandable, are easily accessible, and are usable or adaptable, by practitioners, researchers, policymakers, and the public, through (to the extent practicable) technical assistance, publications, electronic transfer, and other means.
 (6)Evidence-based research standardsThe term evidence-based research standards means standards for research (including evaluations)— (A)that applies rigorous, systematic, and objective methodology to obtain reliable and valid knowledge relevant to programs and activities under the jurisdiction of the Department; and
 (B)for which the findings and claims are appropriate to and supported by the methods that have been employed;
 (C)that includes, as appropriate to the research being conducted— (i)employing systematic, empirical methods that draw on observation or experiment;
 (ii)employing data analyses that are adequate to support the general findings; (iii)relying on measurements or observational methods that provide reliable data; and
 (iv)making claims of causal relationships, if the research has a research design that substantially eliminates plausible competing explanations for the obtained results, such as random assignment experiments; and
 (D)for which the studies and methods are presented in sufficient detail and clarity to allow for replication or, at a minimum, to offer the opportunity to build systematically on the findings of the research.
 (7)OfficeThe term Office means the Office of Labor Evaluation and Research. (8)Related to laborThe term related to labor, used with respect to an issue, means an issue under the jurisdiction of the Department.
 (9)Scientifically valid evaluationThe term scientifically valid, used with respect to an evaluation, means an evaluation that— (A)adheres to the highest possible standards of quality with respect to research design and statistical analysis;
 (B)provides an adequate description of what is being evaluated and, to the extent possible, examines the relationship between implementation and impacts of the program or activities being evaluated;
 (C)provides an analysis of the results achieved by the program or activities with respect to the projected effects for the program or activities;
 (D)employs experimental designs using random assignment, when feasible and appropriate, or other research designs or methodologies that allow for the strongest possible causal inferences when random assignment is not feasible or appropriate; and
 (E)may study implementation of the program or activities through a combination of scientifically valid and reliable methods.
 (10)Scientifically valid researchThe term scientifically valid, used with respect to research, includes applied research and basic research in which the rationale, design, and interpretation are soundly developed in accordance with evidence-based research standards.
 (11)SecretaryThe term Secretary means the Secretary of Labor. (12)Technical assistanceThe term technical assistance means—
 (A)assistance in identifying, selecting, or designing— (i)evaluations and other research; or
 (ii)solutions based on evaluations and other research;
 (B)assistance in interpreting, analyzing, and utilizing statistics and evaluations; and (C)other assistance necessary to applying techniques supported by scientifically valid research.
				3.Office of Labor Evaluation and Research
 (a)EstablishmentThere is established in the Department an Office of Labor Evaluation and Research, to be headed by a Chief Evaluation Officer, as described in subsection (c).
 (b)MissionThe mission of the Office is to coordinate, manage, and implement the Department’s evaluation and other research programs. The Office shall collaborate with agencies in the Department, and other Federal agencies, to ensure that evaluations of issues related to labor meet evidence-based research standards and that the results of the evaluations are widely disseminated.
			(c)Chief evaluation officer
 (1)AppointmentThe Secretary shall appoint the Chief Evaluation Officer. (2)QualificationsTo be qualified to be appointed as the Chief Evaluation Officer, an individual shall have substantial knowledge relating to the functions of the Office, including a high level of expertise in—
 (A)evaluations, other research, and policymaking using evaluations and other research that meet evidence-based research standards; and
 (B)the management of the activities described in subparagraph (A). (3)Expert guidance and assistanceThe Chief Evaluation Officer may establish technical and scientific peer review groups and scientific program advisory committees, for evaluations and other research, that the Chief Evaluation Officer determines are necessary to carry out the requirements of this section.
 (d)FunctionsThe Chief Evaluation Officer shall— (1)coordinate, manage, and implement a Department-wide program of evaluations and other research that meet evidence-based research standards;
 (2)provide leadership in expanding the fundamental knowledge and understanding of issues related to labor;
 (3)conduct rigorous, scientifically valid evaluations and other research (including basic research and applied research), that will assist agencies in the Department to measure the effectiveness of programs and activities and progress in meeting and exceeding goals and outcomes;
 (4)assist agencies in the Department in meeting statutory requirements for evaluations and reports; (5)assist agencies in the Department in establishing and refining structures, resulting from evaluations and other research that meet evidence-based research standards, for programs, activities, and operations;
 (6)assist agencies in the Department in using findings and other results from evaluations and other research that meet evidence-based research standards;
 (7)measure the impacts of core programs and activities, evaluate new programs and activities, and test the relative effectiveness of alternative practices for programs and activities;
 (8)carry out significant data analytics activities to strengthen management, evaluations, and other research, for programs and activities;
 (9)conduct and evaluate pilot and demonstration programs that will assist in identifying effective approaches in addressing issues related to labor;
 (10)establish necessary procedures for technical and scientific peer review of the evaluations and other research carried out by the Office;
 (11)solicit and consider the recommendations of stakeholders in order to ensure there is broad and regular public and professional input in the planning and carrying out of the activities of the Office;
 (12)identify priority topics that may require long-term evaluation and other research; (13)coordinate evaluation, other research, and related activities carried out by the Office with such evaluation, research, and activities carried out by other agencies in the Federal Government; and
 (14)widely disseminate evaluation and other research results and information through the Clearinghouse for Labor Evaluation and Research described in subsection (f) and through other appropriate means described in section 2(5), in manners that are accessible to a broad range of stakeholders.
 (e)Standards for conduct of evaluation and researchIn carrying out the functions under this section, the Chief Evaluation Officer shall ensure that the related activities—
 (1)meet evidence-based research standards; (2)utilize rigorous methods that are appropriate and feasible;
 (3)promote best practices that are grounded on scientifically valid evaluation and other research, as the case may be;
 (4)take into account legislative requirements and reflect the interests and needs of agencies in the Department and other stakeholders;
 (5)are objective, neutral, and free of undue influence or the appearance of such influence; (6)are conducted in a transparent and timely manner, and that the results of the activities are disseminated in a timely manner; and
 (7)are conducted in an ethical manner. (f)Clearinghouse for labor evaluation and researchThe Chief Evaluation Officer shall maintain a Clearinghouse for Labor Evaluation and Research that—
 (1)reviews evaluations and other research on issues related to labor, to determine if the evaluations and other research meet evidence-based research standards;
 (2)promotes accessibility and public awareness of the results of evaluations and other research that meet the standards among practitioners, researchers, policymakers, and the public;
 (3)encourages the use of reviewed evaluations and other research that meet the standards to inform decisions relating to appropriate policies and programs and activities;
 (4)assesses the quality of evaluations and other research that examine the effectiveness of particular policies and programs and activities; and
 (5)synthesizes evaluations and other research within a topic area, highlights gaps in the literature, and identifies areas in which further evaluations and other research may be needed.
				(g)Performance of functions
 (1)In generalIn carrying out the functions of the Office under this section, the Chief Evaluation Officer may— (A)award grants and enter into contracts and cooperative agreements to carry out activities described in this section, through—
 (i)a process that complies with requirements for full and open competition under chapter 33 of title 41, United States Code; and
 (ii)a peer review process, when practicable; and (B)provide technical assistance to—
 (i)support agencies in the Department to conduct scientifically valid evaluations and other research; (ii)coordinate activities, as necessary, with other Departments that gather data; and
 (iii)assist, as appropriate, other entities conducting evaluations and other research. (2)SubgrantsThe Chief Evaluation Officer may authorize entities receiving grants or contracts under this section to award subgrants or subcontracts to carry out activities described in this section.
 (h)ReportThe Chief Evaluation Officer shall, not less often than once every 2 years, prepare and publicly release, including to the Secretary, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Education and the Workforce of the House of Representatives, a report that contains—
 (1)a description of the activities carried out by the Office, including activities carried out through grants, contracts, and cooperative agreements funded by the Office, during the fiscal years prior to the release of the report;
 (2)the activities undertaken to widely disseminate evaluation and other research results and information in a manner that is accessible to a broad range of stakeholders; and
 (3)a description of how the activities of the Office are consistent with the principles of scientifically valid research and the priorities and mission of the Office.
 (i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2017 through 2021.
			
